         Case 3:19-cv-02207-WQH-MDD Document 2 Filed 11/20/19 PageID.31 Page 1 of 2
AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Fonn)


                                        UNITED STATES DISTRICT COUR
                                                                      for the                                           I Nov 20 2019
                                                          Southern District of California              EJ         CLERK, U.S. DISTRICT COURT
                                                                                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               BY          s1 Julieo      DEPUTY
                 BANK of AMERICA N.A. et al                                   )
                          Plaintiff/Petitioner                                )
                                   v.                                         )      Civil Action No.       '19CV2207 WQHMDD
BERNICE GERMANa/k/a DEVIN BELL a/k/a ALL OCCl                                 )
                        Defendant/Respondent                                  )


        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                                                      (Short Form)

         I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the reliefrequested.

          In support of this application, I answer the following questions under penalty of perjury:

          I. If incarcerated. I am being held at: _ __                             NIA      ---· _ _ _ _ __
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

           2. lfnot incarcerated. lfl am employed, my employer's name and address are:
  NIA


My gross pay or wages are: $ - · - - · ---=-O·co0-=-0 , and my take-home pay or wages are: $                                       0.00 per
 (specify pay period)       _ ___,_N,,.,IA~ ·-~ ·-

           3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

        (a) Business, profession, or other self-employment                           •   Yes                   lil'No
        (b) Rent payments, interest, or dividends                                    •   Yes                   '1/No
        (c) Pension, annuity, or life insurance payments                             •   Yes                   lil'No
        (d) Disability, or worker's compensation payments                            •   Yes                   '11No
        (e) Gifts, or inheritances                                                   •   Yes                   lil'No
        (f) Any other sources                                                        '11 Yes                   •   No

         Ifyou answered "Yes" to any question above, describe below or on separate pages each source ofmoney and
state the amount that you received and what you expect to receive in the future.
 I was employed and but I have been employed approximately 3 months. I am currently seeking new employement.
         Case 3:19-cv-02207-WQH-MDD Document 2 Filed 11/20/19 PageID.32 Page 2 of 2
AO 240 (Rev. 07 /10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Fonn)



          4. Amount of money that I have in cash or in a checking or savings account: $ - - - - - - - -50.00.
                                                                                                        --


        5. Any automobile, real estate, stock, bond, security, trust,jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
vFb"Jffently own a automobile and I use it for job search.




           6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amoijm oflh1J.1VOnthly_ explf~se):
 I am 0011gateu m pay u11 mes.




            7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
'f.}f}l_ each person, and how much I contribute to their support:




         8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):
 vehicle insurance




        Declaration: I declare under penalty of perjury that the above information is true and understand that a false
 statement may result in a dismissal of my claims.


 Date:              11/19/2019
                                                                                                             Applicant's signature

                                                                                                                 Devin Bell
                                                                                                                 Printed name
